[Cite as Sturgill v. JP Morgan Chase Bank, N.A., 2012-Ohio-1087.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                              HOCKING COUNTY

DENVER G. STURGILL,             :
                                :
     Plaintiff-Appellant,       : Case No. 11CA7
                                :
     vs.                        : Released: March 9, 2012
                                :
JPMORGAN CHASE BANK, N.A., : DECISION AND JUDGMENT
                                : ENTRY
    Defendant-Appellee.         :
_____________________________________________________________
                          APPEARANCES:

Denver G. Sturgill, Garrison, Kentucky, Appellant, pro se.

James C. Carpenter and Vincent I. Holzhall, Steptoe & Johnson, PLLC,
Columbus, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.:

        {¶1} This is an appeal from a Hocking County Court of Common

Pleas judgment entry upholding a settlement agreement between Appellant,

Denver Sturgill, and Appellee, JPMorgan Chase Bank, and dismissing

Appellant’s complaint with prejudice. On appeal, Appellant contends that 1)

the trial court erred as a matter of law in concluding that a settlement had

been reached among the parties; and 2) the trial court erred as a matter of

law in considering the August 5, 2010, agreement without allowing any

discussion about the agreement at issue, which Appellant contends provided
Hocking App. No. 11CA7                                                        2


for a cooling off period during which consent to settlement could be

withdrawn. In light of our determination that the judgment entry does not

constitute a final appealable order, we dismiss the appeal for lack of

jurisdiction.

                                    FACTS

      {¶2} Appellant filed a pro se complaint on May 4, 2009, against

Appellee alleging that it improperly paid several checks Appellant claimed

had been forged. The trial court referred the matter to civil mediation. At

the end of mediation, which was held on August 5, 2010, the parties

executed a handwritten settlement agreement, which essentially provided

that Appellant would accept the payment of $8,300.00 as full settlement;

however, Appellant later questioned the existence and enforceability of the

settlement agreement and refused to sign a release.

      {¶3} The trial court held a hearing on September 24, 2010, regarding

whether the agreement was enforceable and concluded it was. That same

day, the trial court issued a judgment entry finding the parties agreed to

settle all claims on the terms set forth in the handwritten settlement

agreement and therefore upheld the August 5, 2010, settlement agreement,

finding it to be valid and binding on all parties, and dismissed the matter
Hocking App. No. 11CA7                                                                                    3


with prejudice. Specifically, the trial court’s judgment entry included the

following language:

“All claims in this matter having been resolved by said settlement agreement
of the parties, this matter is hereby dismissed with prejudice upon payment
of the settlement amount;1 each party to bear their own costs. This Order is a
final order. The clerk of courts should designate this case as terminated.”

Further, the entry bears a stamp indicating it was a final, appealable order.

        {¶4} Appellant filed a notice of appeal from the September 24, 2010,

judgment entry; however upon motion of Appellee, this Court dismissed

Appellant’s original appeal for lack of a final, appealable order. In reaching

this decision, we determined that because the judgment entry anticipated

further action from Appellee – the payment of the settlement amount – the

entry appealed from was not a final, appealable order, relying on Colbert v.

Realty X Corp., Cuyahoga App. 86151, 2005-Ohio-6726, in support.

        {¶5} After accepting delivery of the settlement check on February

15, 2011,2 Appellant filed a second notice of appeal on March 8, 2011,

assigning the following errors for our review.




1
  The italicized phrase was handwritten into the judgment entry and initialed by the judge.
2
  The copy of the check contained in the record bears an issue date of September 24, 2010. The record
further indicates that the check was not mailed to Appellant because Appellant requested he be able to pick
the check up from Appellee’s counsel’s office. Appellee failed to pick the check up but apparently finally
agreed to accept the check by mail in February. Our record on appeal further contains a “NOTICE OF
FILING OF AN UNCASHED CHECK ISSUED BY CHASE BANK TO DENVER G. STURGILL” filed
on March 11, 2011, which indicates that Appellant had received the check and it was being held in escrow
pending resolution of the appeal.
Hocking App. No. 11CA7                                                         4


                         ASSIGNMENT OF ERROR

“I.   THE TRIAL COURT ERRED AS A MATTER OF LAW IN
      CONCLUDING THAT A SETTLEMENT HAD BEEN REACHED
      AMONG THE PARTIES.

II.   THE TRIAL COURT ERRED AS A MATTER OF LAW IN
      CONSIDERING THE MARCH 5, 2010 [SIC] AGREEMENT
      WITHOUT ALLOWING ANY DISCUSSION ABOUT THE
      AGREEMENT AT ISSUE PROVIDED FOR [SIC] A COOLING
      OFF PERIOD DURING WHICH CONSENT TO A SETTLEMENT
      CAN BE WITHDRAWN.”

                            LEGAL ANALYSIS

      {¶6} Before we reach the merits of Appellant’s assignments of error,

we once again must address an initial, threshold procedural matter related to

whether the judgment entry before us constitutes a final appealable order.

To be final and appealable, “[a] judgment entry must be worded in such a

way that the parties do not need to refer to any other document to determine

how the judgment affects their rights.” Downard v. Gilliland, 4th Dist. No.

10CA2, 2011-Ohio-1783, ¶ 11. See also Excel Mtge. Corp. v. Figetakis, 9th

Dist. No. 25273, 2011-Ohio-1351, ¶ 9 (“This Court has repeatedly held that

a judgment entry that requires the parties to refer to other documents does

not constitute a final, appealable order.”); Stumph Rd. Properties Co. v.

Vargo, 8th Dist. No. 89811, 2008-Ohio-1830, ¶ 13 (“[T]he judgment entry

should be worded in such a manner that the parties need not refer to any

other documents to determine the extent of their rights and obligations under
Hocking App. No. 11CA7                                                        5


the judgment.”). Here, the September 24, 2010, Judgment Entry expressly

requires the parties to refer to the August 5, 2010, Settlement Agreement. In

other words, without referring to the August 5, 2010, Settlement Agreement,

the parties cannot determine their respective rights and obligations. Thus,

the September 24, 2010, Judgment Entry is not a final appealable order.

Accordingly, we must dismiss this appeal for lack of jurisdiction.

                                                    APPEAL DISMISSED.
Hocking App. No. 11CA7                                                          6


                           JUDGMENT ENTRY


      It is ordered that the APPEAL BE DISMISSED and that the Appellee
recover of Appellant costs herein taxed.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Hocking County Common Pleas Court to carry this judgment into
execution.

       Any stay previously granted by this Court is hereby terminated as of
the date of this entry.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.
Exceptions.

Abele, P.J. and Kline, J.: Concur in Judgment and Opinion.

                          For the Court,

                          BY: _________________________
                              Matthew W. McFarland, Judge



                         NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.